PER CURIAM,
We affirm the trial court’s dismissal of the complaint against the individual defendants on the ground that it does not state a cause of action against the individuals. As to Count II, based on section 634.421, Florida Statutes (1995), the complaint does not allege that the appellees individually violated the statute by receiving funds and diverting them to their own use. As to Count III, for conversion, it is not actionable under Gambolati v. Sarkisian, 622 So.2d 47 (Fla. 4th DCA 1993). Count IV, assuming it alleges civil theft independent from a violation of section 634.421(2), is not actionable under Rosen v. Marlin, 486 So.2d 623 (Fla. 3d DCA 1986).
POLEN, KLEIN and GROSS, JJ., concur.